Citation Nr: 0718737	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for bilateral arm 
tremors, to include as secondary to service-connected 
diabetes mellitus. 

3.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran served on active duty from August 1961 to August 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of December 2002 and February 2004 rating decisions 
rendered by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In October 2004, the veteran withdrew his request for a 
hearing before an RO hearing officer.  


FINDINGS OF FACT

1.  Hypertension was not present in service or within one 
year of the veteran's discharge from service, and is not 
otherwise etiologically related to service or service-
connected disability.

2.  Arm tremors were not present in service or within one 
year of the veteran's discharge from service, and are not 
otherwise etiologically related to service or service-
connected disability.

3.  A right shoulder disability was not present in service or 
within one year of the veteran's discharge from service, and 
is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, its incurrence or aggravation during active service 
may not be presumed, and it is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006).

2.  Bilateral arm tremors were not incurred in or aggravated 
by active service, their incurrence or aggravation during 
active service may not be presumed, and they are not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2006).

3.  Right shoulder disability was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the originating agency provided the 
veteran with the notice required under the VCAA and the 
implementing regulation, to include notice that he should 
submit any pertinent evidence in his possession, by letters 
mailed in May 2004 and January 2005, after the initial 
adjudication of the claims.  The veteran was also provided 
with the requisite notice with respect to the disability-
rating and effective-date elements of his claims in a June 
2006 letter.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA and private treatment 
records and records from Seymour Johnson Air Force Base.  
Service medical records were previously obtained in 
connection with previously adjudicated claims.  The veteran 
was afforded an appropriate VA examination and a medical 
opinion was obtained that addressed the etiology of the 
veteran's hypertension.  The Board acknowledges that the 
veteran has not been afforded VA examinations in response to 
his bilateral arm tremors and right shoulder disability 
claims, but has determined that no such examinations are 
required in this case.  The evidence currently of record is 
sufficient to decide the tremors claim.  Also, no chronic 
right shoulder disorder is shown until many years after the 
veteran's discharge from service.  Therefore, in the Board's 
opinion, there is no reasonable possibility that a VA 
examination would provide evidence to substantiate the 
veteran's claim. 

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of his claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in 
September 2005.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of any of the claims would 
have been different had complete VCAA notice been provided at 
an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension, an organic disease of the nervous 
system, or arthritis, becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R.      § 3.310(a) (2006).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Hypertension

In the veteran's application for compensation benefits 
received by the RO in September 2002, he reported that the 
onset of his hypertension occurred in 2000.  Thereafter, in 
his August 2003 notice of disagreement, he reported that 
around the time he retired from the military, he experienced 
lightheadedness and "blurred vision headaches" that he 
maintained were symptoms of hypertension.  

The Board observes that the service medical records are 
devoid of any complaints of lightheadedness and "blurred 
vision headaches" or complaints or findings referable to 
hypertension.  Rather, the first medical evidence noting 
hypertension is a VA treatment record dated in November 1998, 
which indicates that the veteran had borderline hypertension.  
Thereafter, records from Seymour Johnson Air Force Base 
initially note an assessment of stage one hypertension in 
November 2000.  Thus, the medical evidence of record shows 
that hypertension was not present in service or within one 
year of the veteran's discharge from service.

As for the veteran's secondary service connection theory of 
entitlement, the Board observes that there are conflicting 
medical opinions of record with regard to the matter of 
whether his hypertension was caused or aggravated by his 
service-connected diabetes mellitus.  The Board must 
therefore weigh the credibility and probative value of these 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  

In a physician's statement dated in May 2003, Dr. A.S. opined 
that it was as likely as not that an increase in the 
veteran's blood pressure was caused or aggravated by his 
diabetes.   

In a September 2003 VA examination report, the examiner 
provided a diagnosis of hypertension, not caused by diabetes 
mellitus.  A November 2004 VA examination report shows that 
another examiner reviewed the claims files.  The examiner 
similarly provided a diagnosis of essential hypertension, not 
caused by diabetes.  The examiner explained that diabetes did 
not cause hypertension unless the veteran had significant 
renal disease.  The examiner observed that the veteran had no 
evidence of renal disease at that particular time, as 
evidenced by his normal creatinine and the absence of albumin 
in his urine.  In a May 2005 VA examination report, the same 
examiner further opined that there was no evidence that the 
veteran had had an increase in his hypertension caused by his 
diabetes.  The examiner explained that blood pressure can 
vary dramatically over short periods of time without any 
significant change in the overall blood pressure.  The 
examiner maintained that it was not possible at that time to 
say that the veteran had had any exacerbation or aggravation 
of his hypertension by his diabetes.  

The Board accords greater evidentiary weight to the opinion 
provided by the VA examiner who provided the November 2004 
and May 2005 examination reports than the opinion of Dr. A.S.  
Dr. A.S. provided no supporting rationale for his opinion, 
which lessens its probative value in light of the reasoning 
behind the VA examiner's conclusions that the veteran's 
hypertension was neither caused by diabetes nor shown to have 
been aggravated by diabetes.  Thus, the evidence shows that 
the veteran's hypertension is not etiologically related to a 
service-connected disability.

Bilateral Arm Tremors

The veteran does not contend, nor does the evidence show that 
his bilateral arm tremors were present in service or within 
one year of his discharge from service.  The veteran 
maintains that his tremors were found to be due to diabetic 
neuropathy by Dr. J.S. of North Carolina Neurology Center.

In a November 2004 letter, Dr. J.S. indeed reported that the 
veteran had a mild case of essential tremor, however, Dr. 
J.S. only attributed the veteran's other diagnosed 
disability, mild polyneuropathy, to diabetes.  As there is no 
medical evidence of a nexus between the veteran's bilateral 
arm tremors and his diabetes or military service, service 
connection is not warranted.  

Right Shoulder Disability

In the veteran's August 2003 claim for compensation benefits, 
he maintained that he was "noticing a limitation in [range 
of motion] in both arms."  In a June 2005 statement, the 
veteran asserted for the first time that his right shoulder 
was injured in service at the same time he injured his back-
for which service connection has been established.  

The service medical records do not document a right shoulder 
injury in association with the veteran's low back injury and 
several complaints of low back pain during service.  The 
veteran did present in the clinic solely for complaints of 
stiffness and pain in his right shoulder in July 1972.  The 
impression noted was musculoskeletal pain.  Thereafter, 
however, no subsequent complaints of problems associated with 
the right shoulder are documented through the veteran's 
remaining nine years of service.  

The veteran underwent a VA examination in 1982, shortly after 
his discharge from service.  The examination report only 
shows that the veteran reported that he was told that he had 
"bursitis" referable to the left shoulder and elbow.  
Almost 20 years later, records from Seymour Johnson Air Force 
Base show that in March 2001, the veteran complained of aches 
and pain in his right shoulder.  An assessment of shoulder 
pain was noted.  Records from Kinston Orthopaedic and Sports 
Medicine Center dated from July 2003 to April 2004 show that 
the veteran was followed for impingement syndrome of the 
right shoulder, symptomatic and acromioclavicular arthritis 
of the right shoulder, asymptomatic.  The veteran underwent 
acromioplasty and a rotator cuff repair of his right shoulder 
in February 2004.  In a February 2004 letter, Dr. R.H. 
explained that the veteran had a complete tear of the 
supraspinatus muscle in his right shoulder that represented 
further progression of impingement syndrome/bursitis to a 
more advanced stage of rotator cuff tear.   

Thus, the medical evidence of record shows that a chronic 
right shoulder disorder did not manifest until many years 
after the veteran's discharge from service.  There is also no 
competent medical evidence that shows that his currently 
diagnosed right shoulder disability is otherwise 
etiologically related to service.

In essence, the evidence of a nexus between the veteran's 
claimed disability and his military service, is limited to 
the veteran's own statements.  This is not competent evidence 
of a nexus between the claimed disability and the veteran's 
active service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the Board finds that 
service connection is not warranted for a right shoulder 
disability.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against all of 
the above claims.


ORDER

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus, is denied. 

Service connection for bilateral arm tremors, including as 
secondary to service-connected diabetes mellitus, is denied. 

Service connection for right shoulder disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


